Citation Nr: 1759385	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  10-22 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

3.  Entitlement to an evaluation in excess of 40 percent for a lumbar spine disability.

4.  Entitlement to an evaluation in excess of 70 percent for major depressive disorder.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the Army from July 1974 to November 1974, and September 2002 to February 2003, including service in Southwest Asia from October 2003 to January 2003.

These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2008, February 2015 and August 2015 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In November 2008, the RO denied entitlement to service connection for PTSD, hypertension, and low back pain while granting entitlement to service connection for depression, tinnitus and bilateral hearing loss.  The Veteran submitted a Notice of Disagreement in February 2009 with respect to his low back pain, hypertension and PTSD.  A Statement of the Case (SOC) was issued in May 2010.  The Veteran filed a Substantive Appeal in May 2010.  In April 2011, the RO issued a rating decision increasing the evaluation of the Veteran's depression to 70 percent.  In November 2013, the RO issued a rating decision granting entitlement to service connection for a lumbar spine disability.  In February 2015, the RO issued a rating decision denying entitlement to TDIU.  In August 2015, the RO issued a rating decision denying entitlement to increased evaluations for depression and a lumbar spine disability, and again denied entitlement to TDIU.  The Veteran filed a Notice of Disagreement in August 2015.  A SOC was issued in September 2016.  The Veteran filed his Substantive Appeal in October 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Unfortunately, remand is necessary in order to properly adjudicate the issues on appeal.

The Veteran was provided a VA examination to assess the etiology of his hypertension in August 2008.  Unfortunately, that examination is inadequate as it failed to provide an opinion as to the etiology of the Veteran's hypertension.  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, a new examination is necessary on remand.

The Veteran's VA examinations regarding his psychiatric disorders are also inadequate for adjudicative purposes.  In the August 2008 examination assessing his claimed PTSD, the examiner denied a present diagnosis of PTSD, and noted that the Veteran was treated by a private examiner in the past.  In April 2015 and September 2016, examination reports assessed the Veteran with mild symptoms associated with his depression, and omitted reference to PTSD in their analyses.  It does not appear from the examination report that these examiners appropriately considered the Veteran's ongoing private treatment, but instead relied solely on VA Medical Center (VAMC) mental health records.  Private treatment records associated with the file indicate that the Veteran continued treatment with his private provider through at least August 2010.  His private psychiatrist continued to uphold diagnoses of PTSD and major depression through August 2010 with much more severe symptomatology than observed in VA examinations.  The record does not reflect that attempts were made to obtain more recent private treatment records.  The VA examiners did not adequately address the Veteran's mental health history or his private treatment records in their respective examinations.  See Barr, supra.  As such, new examinations with retrospective opinions are necessary on remand.

The VA examination assessing the severity of the Veteran's lumbar spine disability is similarly inadequate for adjudicative purposes.  The examiner initially indicated a diagnosis of intervertebral disc syndrome (IVDS), but then denied the diagnosis.  The examiner also does not address the Veteran's history of radiculopathy associated with his lumbar spine disability according to his post-service treatment records.  It is unclear from the record of those medical records were considered by the examiner.  A more thorough examination of the Veteran's ongoing symptomatology and a consistent diagnosis pertaining to his lumbar spine disability are necessary on remand.

Finally, the issue of TDIU is inextricably intertwined with the resolution of the issues on remand.  As such, it, too, must be remanded for readjudication following completion of the remand instructions.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain releases for any private treatment of his disabilities on appeal.  Make all reasonable efforts to obtain all medical and/or treatment records related to the Veteran's hypertension, PTSD, depressive disorder, and lumbar spine disability since August 2010.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.  If any records are in a language other than English, arrange for translations of those documents to be associated with the claims file before additional development may be undertaken.

2.  Request additional information from the Veteran regarding his work status, to include employment history and previous education.

3.  Once the aforementioned development is complete, schedule the Veteran for a VA examination to determine the current nature and etiology of his hypertension.  The examiner should review the entire claims file.  The examiner should advance an opinion as to the following:

Is it at least as likely as not (i.e. a probability of 50 percent or more) that the Veteran's hypertension had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service?

The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

4.  After the evidentiary development has been completed, and any and all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to assess the nature and severity of his lumbar spine disability.  The examiner should review the entire claims file and a copy of this remand.  The examiner should advance an opinion as to the following:

(a)  Describe the nature and severity of the Veteran's lumbar spine disability.

(b)  Clarify whether the Veteran has a present diagnosis of IVDS.

(c)  Assess any and all neurological manifestations of the lumbar spine disability.  Consider the Veteran's documented history of radiculopathy when conducting the examination.  If no radiculopathy is found, explain if the Veteran's lumbar spine disability has improved from previous assessments.

(d)  Provide a detailed description of any and all functional limitations suffered by the Veteran due to his lumbar spine disability.  Provide both a present assessment of functional limitations, as well as a retrospective assessment since July 2014.  Consider both subjective evidence as reported by the Veteran and objective evidence found during the examination.  Discuss whether the Veteran would be capable of engaging in his previous work as a mechanic, or, if not, detail his limitations with respect to both manual and sedentary employment.

The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

5.  After the evidentiary development has been completed, and any and all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to assess the nature and severity of his depressive disorder, and the etiology of his claimed PTSD.  The examiner should review the entire claims file and a copy of this remand.  The examiner should advance an opinion as to the following:

(a)  Clarify the Veteran's present mental health diagnoses, and describe the present nature and severity of each diagnosed disorder.

(b)  State whether the Veteran has a present diagnosis of PTSD, or had a diagnosis of PTSD since March 2008.  If the examiner concludes that the Veteran does not have a present or former diagnosis of PTSD, he or she must provide a detailed explanation as to his or her disagreement with the Veteran's private psychiatrist.

(c)  If the Veteran has a present or previous diagnosis of PTSD, the examiner must provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's PTSD was incurred in or otherwise related to the Veteran's active duty service. 

(d)  After review of the claims folder, provide a present and retrospective opinion regarding the Veteran's functional limitations attributable to his diagnosed mental health disorders.  With respect to a potential diagnosis of major depression, provide a retrospective opinion beginning in July 2014.  If the Veteran has a diagnosis of PTSD, provide a retrospective opinion as of March 2008.  The examiner may indicate different periods of time with differing symptomatology demonstrated according to the evidence of record.

The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

6.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


